Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not in narrative form.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re 1 and 17 (including all other claims): the limitations on lines 10-12 are confusing and render the claim and its dependents indefinite: “…,transmits, through the light-transmissive portion, second light emitted by the second light source, and blocks the second light by the light-blocking portion.”
	It is unclear which portion does the recited transmitting. Examiner understands the limitation to recite that the mask body is capable of transmitting and blocking the second light.
	
Re 5: it is unclear how a lens can reduce or increase luminance, the claim as worded makes it appear as it does. Examiner understands the claim to read that the adjuster uses current to adjust luminance of one of the light sources.

Re 6: it is unclear how a diffuser can reduce or increase luminance, the claim as worded makes it appear as it does. Examiner understands the claim to read that the adjuster uses current to adjust luminance of one of the light sources.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Salter et al. US 2018/0111546 (“Salter”).
Re 1-7 and 11: Baker teaches
a first light source 62 (Fig. 1; ¶43);
a second light source 84 (Fig. 1; ¶43);  5
a light guide body 50 which includes a reflector having a shape of a first design, guides first light emitted by the first light source, and reflects the first light by the reflector to display the first design (Fig. 1; ¶43); and
a mask body which includes a light-transmissive portion having a shape of a second design and a light-blocking portion that is a portion other 10than the light-transmissive portion, transmits, through the light-transmissive portion, second light emitted by the second light source, and blocks the second light by the light-blocking portion (Figs. 4-5; ¶56-58: discusses two masks which can be used two display 2 designs), wherein

Baker does not explicitly teach:
Claim 1: the first design is displayed at a first display luminance and the second design is displayed at a second display luminance, and the first display 15luminance and the second 
Claims 2-7 and 11.

Salter teaches (¶68-69):
Claim 1: the first design is displayed at a first display luminance and the second design is displayed at a second display luminance, and the first display 15luminance and the second display luminance are substantially equalized by adjusting at least one of a luminance of the first light and a luminance of the second light.
Claims 2-7 and 11.
Adjusting the luminance by changing the current/power is well-known in the art. Changing the luminance allows the device to produce varying amounts of light as a function of the surroundings, user’s needs, or the like.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Baker with Salter’s teachings in order to produce different luminance in response to a user’s needs.

Re 8: Baker and Salter do not explicitly disclose wherein the first light source includes one or more light emitting elements and the second light source includes one or more light emitting elements, the one or 25more light emitting elements of the first light source being different in number from the one or more light emitting elements of the second light source.
Changing the number of light emitting elements is an obvious way of changing the light output of the device as a whole or individual sections. It has been held that a mere duplication of parts which produces no new and unexpected result is an obvious modification of the prior art. In re Harza, 274 F.2d See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Baker with Salter and change the number of light emitting elements to produce different spectral properties.
	
	Re 9: a board on which the first light source and the second light source are disposed, wherein the first light source and the second light source are disposed at 5different heights from the board (Fig. 1: differing height from bottom of the board, height being measured along horizontal depicted).

	Re 10: wherein the first design and the second design are displayed at overlapping positions (Fig. 5). 

Re 12:  a board on which the first light source and the second light source are disposed (Fig. 1: board shown); and a separator wall 69 which separates the first light source and the second light source, and has a light-blocking property, wherein 20either one of the first light source and the second light source is selectively turned on, and the board and the separator wall are connected in a state in which light is blocked between a first space in which the first light source is disposed and a second space in which the second light source is disposed (Fig. 1; ¶47).

Re 13: wherein the board and the separator wall are connected by filling a filler having 55a light-blocking property in a space between the board and the separator wall (Fig. 1; ¶47).

Re 14: wherein the board and the separator wall are connected by inserting the 5separator wall into a recess or a through-hole provided in the board (Fig. 1; ¶47).

Re 15: wherein the board includes a material having a light-blocking property (Fig. 1).

Re 16: wherein the separator wall includes a wall surface having one of a dark portion, a matte portion, and a diffused reflection portion, on a side facing the second light source (Fig. 1; ¶47).

Re 17: Baker teaches:
a first light source and a second light source, either one of which is selectively turned on;
a light guide body 50 which includes a reflector having a shape of a first design, guides first light emitted by the first light source, and reflects the first 20light by the reflector to display the first design (Figs. 1-5); 
a mask body which includes a light-transmissive portion having a shape of a second design and a light-blocking portion that is a portion other than the light-transmissive portion, transmits, through the light-transmissive portion, second light emitted by the second light source, and blocks the second 25light by the light-blocking portion (Figs. 4-5; ¶47);
a board on which the first light source and the second light source are disposed (Fig. 1);  56
a separator wall which separates the first light source and the second light source, and has a light-blocking property, wherein the board and the separator wall are connected in a state in which light is blocked between a first space in which the first light source is disposed and a 5second space in which the second light source is disposed (¶47).

Baker does not explicitly teach wherein either light source is selectively turned on.

Salter teaches wherein either light source is selectively turned on (see claim 1 above).

Adjusting the luminance by changing the current/power is well-known in the art. Changing the luminance allows the device to produce varying amounts of light as a function of the surroundings, user’s needs, or the like.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Baker with Salter’s teachings in order to produce different luminance in response to a user’s needs.

Re 18: the display device according to claim 12; and a switch which detects pressure on the display device (¶2-5).

Re 19: wherein the display device presses the switch by moving toward the switch, upon being applied with the pressure (¶2-5: push button taught).

Re 20: wherein the separator wall is connected to the board in a state in which, upon being applied with the pressure, the separator wall is movable toward the switch relative to the board (¶2-5: push button switch when depressed moves the switch toward the wall relative to the board and vice versa), while keeping a state in which light is blocked at a connecting portion between the board and the separator wall.

Conclusion
See attached PTO-892 form for all references considered pertinent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875